Van Brunt, P. J. (concurring):
In addition to the reasons assigned by Mr. Justice Patterson for affirming the order appealed from, it seems to me that if the part of section 1391 of the Code of Civil Procedure under consideration was intended to affect rights acquired under trusts created and in operation before the passage of the act, it would be unconstitutional. The Legislature has no power to destroy existing property rights by legislation.
Ingraham, McLaughlin and Laughlin, JJ., concurred.
Order affirmed, with ten dollars coste and disbursements.